Citation Nr: 0712372	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 until January 
1995.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

With respect to the veteran's request for a hearing noted on 
his November 2006 letter, the Board observes that his request 
was withdrawn in a January 2007 letter.  The veteran did not 
ask to have the hearing rescheduled.  Therefore, the Board 
hearing request is considered withdrawn.
 

FINDINGS OF FACT

1.  Service connection is presently in effect for post-
traumatic stress disorder with major depression (PTSD) (50 
percent); frostbite of the right great toe (20 percent); 
residuals of a neck sprain with minimal degenerative spurring 
at C5-6 (20 percent); low back strain with SI (sacroiliac) 
joint dysfunction (20 percent); myositisossificans of the 
mid-shaft of the right femur (noncompensable); patellofemoral 
pain syndrome of the right knee (noncompensable); residuals 
of a right ankle injury (noncompensable); and right great toe 
MTP (metatarsophalangeal) joint sesamoid fracture 
(noncompensable); with individual unemployability granted 
from July 2, 2002.  

2.  The veteran's service-connected disabilities seriously 
impair function of his right lower extremity; but he does not 
have additional service-connected disability due to the loss 
of use of any other extremity, blindness in both eyes (having 
only light perception), or residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair. 

3.  The veteran is not entitled to compensation for permanent 
and total disability which is due to blindness in both eyes 
with 5/200 visual acuity or less, or includes the anatomical 
loss or loss of use of both hands. 

CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing assistance 
have not been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.809 (2006).  

2.  The criteria for special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.809a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify as to the claim by means of a 
November 2003 letter from the AOJ to the appellant.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, including his application in acquiring specially 
adapted housing or a special home adaptation grant.  The 
Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate the claims has 
been obtained. 
Legal criteria

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a), a veteran must be entitled to 
compensation for permanent and total disability due to (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
See 38 C.F.R. § 3.809 (2006).  

In considering whether the veteran is entitled to assistance 
in acquiring specially adapted housing, it should be noted 
first that only the disabilities for which service connection 
is currently in effect may be taken into consideration in 
reaching a decision on the veteran's claim.  See Kilpatrick 
v. Principi, 16 Vet. App. 1, 6 (2002).

In the present case, service connection is in effect for PTSD 
(50 percent); frostbite of the right great toe (20 percent); 
residuals of a neck sprain with minimal degenerative spurring 
at C5-6 (20 percent); low back strain with SI joint 
dysfunction (20 percent); myositisossificans of the mid-shaft 
of the right femur (noncompensable); patellofemoral pain 
syndrome of the right knee (noncompensable); residuals of a 
right ankle injury (noncompensable); and right great toe MTP 
joint sesamoid fracture (noncompensable); with individual 
unemployability granted from July 2, 2002.

Given these particular-service connected disabilities, in 
adjudicating the claims on appeal, consideration may not be 
given to any impairment of vision or impairment of function 
of the upper extremities.  The Board will now consider 
whether the veteran has the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or the loss 
or loss of use of one lower extremity together with residuals 
of organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

The report of a December 2004 examination addressed this 
matter.  Upon physical examination, the veteran's posture was 
within normal limits.  His gait was described as abnormal 
because of a limp.  Each leg measured 99 centimeters.  The 
veteran's feet did not reveal any signs of abnormal weight 
bearing.  As to mobility, it was noted that the veteran did 
not require an assistive device for ambulation.  

Upon physical examination of his lower extremities, his left 
and right femurs were found to be within normal limits.  His 
left and right hip joints had flexion of 125 degrees and 
extension of 30 degrees.  No additional limitation on range 
of motion was noted because of pain, fatigue, weakness, lack 
of endurance, or incoordination after repetitive use.  His 
right knee had range of motion findings of 120 degrees of 
flexion and 0 degrees of extension with pain occurring at 120 
degrees.  The examiner noted that range of motion is 
additionally limited by pain after repetitive use and a lack 
of endurance.  The examination report noted current treatment 
including using a brace on each knee, using assistive devices 
for ambulation, and taking pain medications.  Although 
"locking" pain was noted in the right knee, drawer and 
McMurray test were both within normal limits.  The veteran 
had full range of motion in his ankles.  The examiner noted 
hallux valgus of both feet, but it was noted that the veteran 
did not have any limitation with standing and walking nor did 
he require any type of support with his shoes.

Upon physical examination of the veteran's spine, the 
examiner noted no evidence of radiating pain on movement, 
muscle spasm, or tenderness of the cervical spine.  His range 
of motion was flexion to 20 degrees, extension to 35 degrees, 
and right lateral flexion to 40 degrees, left lateral flexion 
to 35 degrees, right rotation to 60 degrees, and left 
rotation to 80 degrees.  Repetitive use was noted as limiting 
the range of motion of his cervical spine.  He had no 
complaints of radiating pain on movement, muscle spasm or 
tenderness of the thoracolumbar spine.  No signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement were noted.  

Neurological examination revealed the normal findings for 
motor function and sensory function of the upper extremities.  
The examination report also noted motor function and sensory 
function of his lower extremities to be within normal limits.  
X-rays taken at the time of the December 2004 VA examination 
revealed normal findings regarding his right foot, right 
knee, right ankle, and lumbar spine.  The X-ray report of his 
right femur showed an old, healed fracture.  X-rays of his 
cervical spine showed degenerative disc disease at C6-7.  
Based on the examination findings as outlined above, the 
examiner continued all of the established diagnoses of the 
veteran's service-connected disabilities.  

The Board further noted the statement of A.S., M.D., received 
in March 2004.  Dr. A.S. stated that he had reviewed the 
veteran's medical records and attributed his disabilities to 
his military service.  Dr. A.S. opined that the veteran 
should be entitled to have his home refitted with 
accessibility ramps and other modifications to suit his 
disabilities.  The Board finds Dr. A.S. statements to be 
credible, but these statements do not establish the criteria 
necessary for an entitlement to specially adapted housing as 
set forth in 38 C.F.R. § 3.809(b).  The Board additionally 
notes that a VA record dated in January 2004 indicates that 
the veteran was issued a wheelchair.  

Upon a review of this examination report, as well as VA 
medical records in the claims folder, the Board finds no 
evidence confirming that the veteran has the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  

In this regard, the Board acknowledges the severity of the 
veteran's service-connected disabilities, notably of the 
cervical spine, PTSD, right lower extremity, and frostbite of 
the great right toe.  However, clinical examination of the 
veteran in December 2004 did not show the loss or loss of use 
of the right lower extremity.  It is noted that on VA 
examination in December 2004, it was reported that treatment 
included use of assistive devices for ambulation, and a 
wheelchair.  However, on physical examination at that time, 
the examiner clinically opined that the veteran did not 
"require" an assistive device for ambulation.  Further, he 
had full right hip flexion, and he lacked only 10 degrees of 
full right knee flexion.  He had full range of motion of the 
right ankle, did not require any type of shoe support, and 
did not have any limitation with standing or walking due to 
the right foot.  As such, the Board finds that the medical 
evidence does not show the equivalent of loss of use of the 
right lower extremity.  See 38 C.F.R. §§ 3.350(b) and 4.63 
(2006) (stating that the loss of use of a hand or foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below elbow or knee with use of 
a suitable prosthetic appliance).  In view of the foregoing, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran meets the criteria  listed 
at 38 U.S.C.A. § 2101 and 38 C.F.R. § 3.809.

Where entitlement to assistance in acquiring specially 
adapted housing is not established, an applicant may 
nevertheless qualify for a special home adaptation grant.  
This benefit requires that the evidence show permanent and 
total service-connected disability that either results in 
blindness in both eyes with 5/200 visual acuity or less, or 
involves the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).  In the present 
case, the veteran has not asserted, nor do the records show, 
service-connected blindness in both eyes with 5/200 visual 
acuity or less, or service-connected anatomical loss or loss 
of use of both hands.  Therefore, a special home adaptation 
grant is also not warranted.  

For the foregoing reasons, the Board concludes that 
entitlement to specially adapted housing or a special home 
adaptation grant is not warranted under the applicable 
criteria.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to specially adapted housing assistance is 
denied.

Entitlement to a special home adaptation grant is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


